DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 01/20/2021.
Claims 1-20 are pending of which claims 1, 9, and 14 are independent.
			   Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 8, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumari et al (“A Survey of Controller Placement Problem in Software Defined Networks”, Kumari et al, IEEE, May 12, 2019) hereinafter referred to as Kumari in view of Lim et al (US 11469987  B2), hereinafter referred to as Lim et al (US 11469987 A1).
	Regarding claim 1, Kumari discloses a method (Figs 2a and 2b and Page 4 Section C) comprising:
	receiving, by a first network in Figs 2a and 2b SDN Switches S1 - S4  are network devices , NDs, and the first ND is S1 and is shown coupled to host h1 in Fig. 2b)of a plurality of i.e. S1 - S4 in Fig. 2b are plurality of NDs) first information (i.e. In Section C paragraph 2 indicates a packet received from host h1 at the first ND which is SDN Switch S1 as shown in Fig. 2a, Packet-In is generated by S1 incorporating the received packet that cannot be routed based on the info in the local forwarding table) about a first compute instance of a first service host (i.e. host h1 in Fig. 2a/b is the host and S1 is the first ND and Packet-In is the first information to be sent by S1 to the controller/control plane );
	sending, by the first i.e.S1) , the first information (i.e. Packet-In - Fig. 2a) to a control plane of a virtual cloud network (VCN) (i.e. C1 in Figs. 2a/b is the control plane containing the SDN Controller and in Section A on page 3 2nd column lines 6-7 is a virtualized network  and qualifies as a virtual cloud network);
	receiving, by the control plane, the first information (i.e. Fig. 2a C1 as the control plane receives the first information as Packet-In);
	updating, by the control plane, a forwarding table based on the first information; (Section C 1st Column last paragraph on page 4 discloses the control plane generates Packet-out by computing a routing protocol to route Packet-in received as first information and updates the necessary forwarding table)
	identifying, by the control plane, a subset of the plurality of Control Plane C1 selects S1, S2, and S3 out of S1-S4 to receive the update to their respective forwarding table - see last paragraph of Section C on page 4)
	sending, by the control plane, the forwarding table to the subset of the plurality of
(i.e. C1 sends the updated forwarding table using the Flow-mod command to S1 and S2  and S3 as shown in Fig. 2b)  and
	updating, by eachSee Section C last paragraph on page 4 wherein the Controller by sending the update to the S1, S2 and S3 updates the forwarding table on each SDN switch/ND)
	Kumari, discloses Network Devices as an SDN Switch in an SDN network wherein the SDN Network is a virtualized network, however Kumari fails to disclose the network device is a network virtualization device.
	Lim, in the same endeavor discloses incremental and parallel routing domain computation in virtualized network environment, and further discloses the network device is a network virtualization device. (i.e. Fig. 2 shows SDN network 101 with SDN Controller 160 where the host devices are the edge device 104 and the network device host-a 110 is virtualized device with hypervisor and virtual switch )	In view of the above, having the method of updating the forwarding table of  Kumari’s network device and then given the well- established teaching of Lim’s virtualization of network device, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of updating the forwarding table of Kumari’s network device as taught by the well- established teaching of Lim’s virtualization of network device, since Lim states in Column 1, Lines 6 - 10, that the modification using virtualization results in allowing the abstraction and pooling of hardware resources to support virtual machines in Software-Defined Networking (SDN) environment in a data center.
	Regarding claim 14, Kumari discloses a method (Figs 2a and 2b and Page 4 Section C) comprising:
	receiving, by a first network in Figs 2a and 2b SDN Switches S1 - S4  are network devices , NDs, and the first ND is S1 and is shown coupled to host h1 in Fig. 2b)of a plurality of i.e. S1 - S4 in Fig. 2b are plurality of NDs) first information (i.e. In Section C paragraph 2 indicates a packet received from host h1 at the first ND which is SDN Switch S1 as shown in Fig. 2a, Packet-In is generated by S1 incorporating the received packet that cannot be routed based on the info in the local forwarding table) about a first compute instance (i.e. host h1 in Fig. 2a/b is the host and S1 is the first ND and Packet-In is the first information to be sent by S1 to the controller/control plane  - where the first compute instance is a particular flow on host h1) of a plurality of compute instances (i.e. different packet flows constitute compute instances) is running on a respective service host of a plurality of service hosts (i.e. See Figures 2a/b where the plurality of service hosts comprise host h1 and host h2)  ;
	sending, by the first i.e.S1) , the first information (i.e. Packet-In - Fig. 2a) to a control plane of a virtual cloud network (VCN) (i.e. C1 in Figs. 2a/b is the control plane containing the SDN Controller and in Section A on page 3 2nd column lines 6-7 is a virtualized network  and qualifies as a virtual cloud network);
	
	updating, by the control plane, a forwarding table based on the first information; (Section C 1st Column last paragraph on page 4 discloses the control plane generates Packet-out by computing a routing protocol to route Packet-in received as first information and updates the necessary forwarding table) wherein the forwarding table comprises additional information about the plurality of compute instances (the Controller updates the forwarding table for S1-S3 with differential route to address the packet received at host h1 for a specific flow using an a forwarding table update command, Flow-Mod)
	identifying, by the control plane, a subset of the plurality of Control Plane C1 selects S1, S2, and S3 out of S1-S4 to receive the update to their respective forwarding table - see last paragraph of Section C on page 4)
	sending, by the control plane, the forwarding table to the plurality of
(i.e. C1 sends the updated forwarding table using the Flow-mod command to S1 and S2  and S3 as shown in Fig. 2b)  and
	updating, by eachSee Section C last paragraph on page 4 wherein the Controller by sending the update to the S1, S2 and S3 updates the forwarding table on each SDN switch/ND)
	Kumari, discloses Network Devices as an SDN Switch in an SDN network wherein the SDN Network is a virtualized network, however Kumari fails to disclose the network device is a network virtualization device.
	Lim, in the same endeavor discloses incremental and parallel routing domain computation in virtualized network environment, and further discloses the network device is a network virtualization device. (i.e. Fig. 2 shows SDN network 101 with SDN Controller 160 where the host devices are the edge device 104 and the network device host-a 110 is virtualized device with hypervisor and virtual switch )	In view of the above, having the method of updating the forwarding table of  Kumari’s network device and then given the well- established teaching of Lim’s virtualization of network device, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of updating the forwarding table of Kumari’s network device as taught by the well- established teaching of Lim’s virtualization of network device, since Lim states in Column 1, Lines 6 - 10, that the modification using virtualization results in allowing the abstraction and pooling of hardware resources to support virtual machines in Software-Defined Networking (SDN) environment in a data center.
	Regarding claims 2 and 15, Kumari modified by Lim discloses the method of claims 1 and 14 and Kumari further discloses wherein the first information is advertised by the first compute instance to the first N(See Fig. 2a and Section C on page 4 where the first compute instance is simply a flow of packets from host h1 to the first ND/ SDN switch S1 and the first information is the packet coming in from host h1 and being sent/advertised to the first NV Switch S1)
	The motivation to combine Kumari and Lim is set forth above.
	Regarding claims 4 and 17, Kumari modified by Lim discloses the method of claims 1 and 14 and Kumari further discloses wherein the first information comprises an IP address of the first compute instance. (See Section C page 4 1st paragraph when the packet of a flow arrives the IP address is extracted and sent to the controller to determine the forwarding table update)
	The motivation to combine Kumari and Lim is set forth above.
	Regarding claim 8, Kumari modified by Lim discloses the method of claim 8,  wherein the subset of the plurality of NVDs includes each NVD of the plurality of NVDs, (See Kumari Fig. 2b S1, S2, S3 )
Claim(s) 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumari et al (“A Survey of Controller Placement Problem in Software Defined Networks”, Kumari et al, IEEE, May 12, 2019) hereinafter referred to as Kumari in view of Lim et al (US 11469987  B2), hereinafter referred to as Lim et al (US 11469987 A1) and further in view of Haddad et al (US 20140328162 A1).
	Regarding claims 3 and 16, Kumari modified by Lim discloses the methods of claims 1 and 14 including the first information is received by the first NVD from the compute instance as set forth above but fails to disclose receiving it as an absence of a keep alive signal.
	Haddad discloses receiving it as an absence of a keep alive signal. (see paragraph 52 with respect to Fig. 5A based on the absence of keep alive messages from BNG1/ host1 and Network Device PDN GW 108 receives a BNG-failure Message Update message to indicate BNG1 failure). 
	In view of the above, having the method of Kumari and Lim and then given the well- established teaching of Haddad, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kumari and Lim as taught by Haddad, since Haddad states in paragraph 38 that the modification results in providing enough visibility to the network operator to all devices connected to the gateway of the network.
Claim(s) 5-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumari et al (“A Survey of Controller Placement Problem in Software Defined Networks”, Kumari et al, IEEE, May 12, 2019) hereinafter referred to as Kumari in view of Lim et al (US 11469987  B2), hereinafter referred to as Lim et al (US 11469987 A1) and further in view of Di Pietro et al (US 20160028753 A1 A1).
	Regarding claim 5 and 18, Kumari modified by Lim discloses the methods of claims 4 and 17, including the first information as set forth above but fails to disclose a status of the first compute instance and the status is active or standby.
	Di Pietro discloses a status of the first compute instance and the status is active or standby. (See paragraph 56 use of  Keep-Alive messages to indicate device/flow is active or functional)
	In view of the above, having the method of Kumari and Lim and then given the well- established teaching of Di Pietro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kumari and Lim as taught by Di Pietro, since Di Pietro states in paragraph 56 that the modification results in ensuring particular device continues to be functional.
	Regarding claim 6 and 19, Kumari modified by Lim discloses the methods of claims 4 and 17, including the first information as set forth above but fails to disclose a cost of the first compute instance. 
	Di Pietro discloses a cost of the first compute instance. (In paragraph 59 it is disclosed cost is metric sent for selecting a path or updating a route)
	In view of the above, having the method of Kumari and Lim and then given the well- established teaching of Di Pietro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kumari and Lim as taught by Di Pietro, since Di Pietro states in paragraph 49 that the modification results in selecting a preferred parent/root for a selected path for a device.
	Regarding claim 7, Kumari modified by Lim discloses the method of claim 1, but fails to disclose wherein the control plane aggregates information received from the first NVD with additional information about additional compute instances received from other NVDs of the plurality of NVDs.
	Di Pietro discloses wherein the control plane aggregates information received from the first NVD with additional information about additional compute instances received from other NVDs of the plurality of NVDs (See Paragraph 52 on Aggregating routes from received DAO messages)
	In view of the above, having the method of Kumari and Lim and then given the well- established teaching of Di Pietro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kumari and Lim as taught by Di Pietro, since Di Pietro states in paragraph 49 that the modification results in selecting a preferred parent/root for a selected path for a device.
Allowable Subject Matter
Claims 9-13 are  allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474